 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    JARROD GORDON,                          1:19-cv-00392-GSA-PC
12                   Plaintiff,               ORDER DISREGARDING PLAINTIFF’S
                                              MOTION AS MOOT
13          vs.                               (ECF No. 4.)
14    PEREZ,
15                Defendant.

16

17

18          Jarrod Gordon (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
19   action pursuant to 42 U.S.C. § 1983. On March 27, 2019, Plaintiff filed the Complaint
20   commencing this case. (ECF No. 1.)
21          On May 28, 2019, Plaintiff filed a motion to voluntarily dismiss this case pursuant to
22   Rule 41 of the Federal Rules of Civil Procedure. (ECF No. 4.)
23          Plaintiff’s motion is moot because on April 3, 2019, this case was transferred to the
24   Sacramento Division of the United States District Court for the Eastern District of California.
25   (ECF No. 3.)1
26

27
                     The new case number assigned by the court in Sacramento is 2:19-cv-00574-
                     1

28   DMC. On May 17, 2019, case 2:19-cv-00574-DMC was voluntarily dismissed by Plaintiff
     pursuant to Rule 41.
                                                   1
 1         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to dismiss this case,
 2   filed on May 28, 2019, is DENIED as moot.
 3
     IT IS SO ORDERED.
 4

 5      Dated:    May 31, 2019                       /s/ Gary S. Austin
                                                 UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
